Exhibit 10.3








[EMPL_NAME]
Employee ID: [EMPLID] Grant Number: [GRANT_ID]




APPLIED MATERIALS, INC.


PERFORMANCE SHARES AGREEMENT


NOTICE OF GRANT


Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Employee”), an award of Performance Shares under the Company’s Employee Stock
Incentive Plan (the “Plan”). The date of this Performance Shares Agreement (the
“Agreement”) is [GRANT_DT] (the “Grant Date”). Subject to the provisions of the
Terms and Conditions of Performance Shares Agreement (the “Terms and
Conditions”) and Appendix A (attached) and of the Plan, the principal features
of this Award are as follows:




Number of Performance Shares:    [MAX_SHARES]




Vesting of Performance Shares:
[VESTING SCHEDULE and/or PERFORMANCE VESTING CONDITIONS.] *







•Except as otherwise provided in Terms and Conditions of this Agreement,
Employee will not vest in the Performance Shares unless he or she is employed by
the Company or one of its Affiliates through the applicable vesting date.


IMPORTANT:


Your electronic or written signature below indicates your agreement and
understanding that this Award is subject to all of the terms and conditions
contained in the Terms and Conditions to this Agreement (including exhibits
thereto) and the Plan. For example, important additional information on vesting
and forfeiture of this Award is contained in paragraphs 3 through 5, and 11 of
the Terms and Conditions as well as in Appendix A and in Section 4.5 and 13.10
of the Plan. PLEASE BE SURE TO READ ALL OF THE TERMS AND CONDITIONS AND APPENDIX
A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS GRANT.


By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”


EMPLOYEE


_______________________________






[NAME]




Date: , 20     






Be sure to retain a copy of your returned electronically signed Agreement. You
may obtain a paper copy at any time and at the Company’s expense by requesting
one from Stock Programs (see paragraph 12 of the Terms and Conditions). If you
prefer not to electronically sign this Agreement, you may accept this Agreement
by signing a paper copy of the Agreement and delivering it to Stock Programs.


For Employees who are People’s Republic of China (PRC) Nationals on the Grant
Date: In the event that you are or become employed by an Affiliate of the
Company located in the PRC, you will be subject to the PRC State Administration
of Foreign Exchange (“SAFE”) regulations concerning the conversion and transfer
of funds. As an employee of a Company Affiliate located in the PRC, you must
enter into a separate agreement with the Company and the designated broker for
the Plan, referred to as a Letter of Authorization, which includes, but is not
limited to, the following provisions:


•
Your participation in the Plan and this Award are subject to the rules and
regulations set forth by SAFE;



•
All cash proceeds related to the grant, vesting, and exercise of any Award
granted to you by the Company and from the sale of Shares received by you under
any Award granted to you by the Company must be transferred to you through a
SAFE- approved foreign exchange bank account (“SAFE Account”) established by the
Company;



•
The Shares received under the Award will be deposited into an account set up for
you with the designated broker for the Plan and may not be transferred from that
account to any other bank, brokerage, or share-holding account.



•
Within 30 days of your Termination of Service, all of the Shares held in your
account with the designated broker must be sold either by you or by the
designated broker and the proceeds from the sale of those Shares will be
transferred to you through the SAFE Account.



If you do not provide a signed copy of the Letter of Authorization to the
Company at the time that you become employed by an Affiliate of the Company
located in the PRC, this Award shall become null and void without any liability
to the Company and/or your employer and shall lapse with immediate effect.


For Employees employed in the United Kingdom (U.K.) on the Grant Date: The grant
of your Award is subject to the execution of a joint election between the
Company and you (the “Election”) under which you agree to pay all National
Insurance contributions (NICs) that may become due in connection with the grant
or vesting of the Award. The NICs include the “primary” NIC payable by an
employee as well as the “secondary” NIC payable by the employer in the absence
of any election (referred to as the Secondary Class 1 NIC). By accepting the
Award, to the extent allowable by Applicable Law, you hereby consent and agree
to satisfy any liability the Company and/or your employer realizes with respect
to Secondary Class 1 NIC payments required to be paid by the Company and/or your
employer in connection with the grant or vesting of the Award.


In addition, by accepting the Award, you hereby authorize the Company or your
employer to withhold any such Secondary Class 1 NICs from the sale of a
sufficient number of Shares upon vesting of the Award. In addition, and to the
maximum extent permitted by law, the Company (or the employing Affiliate) has
the right to retain without notice from salary or other amounts payable to you
to satisfy such Secondary Class 1 NICs. The Company, in its discretion, may
require you, and you hereby agree, to make payment on demand for such
contributions by cash or check to the designated broker for the Plan, the
Company or your employer, and such contributions will be remitted to the HMR&C.
If additional consents and/or elections are required to accomplish the
foregoing, you agree to provide them promptly upon request. If you do not enter
an Election prior to the first vesting date or if the Election is revoked at any
time by you or the HMR&C, the Award shall become null and void without any
liability to the Company and/or your employer and shall lapse with immediate
effect.




TERMS AND CONDITIONS OF PERFORMANCE SHARES AGREEMENT


1. Grant. Applied Materials, Inc. (the “Company”) hereby grants to the Employee
the number of Performance Shares set forth on the first page of the Notice of
Grant of this Agreement, subject to all the terms and conditions in this
Agreement and the Plan. When Shares are delivered to the Employee as payment for
the Performance Shares, the par value of each Share will be deemed paid by the
Employee by past services rendered by him or her to the Company, Payment of
Shares shall be subject to the applicable tax withholdings. Unless otherwise
defined herein, capitalized terms used herein will have the meanings ascribed to
them in the Plan.


2. Company’s Obligation to Pay. Each Performance Share has a value equal to the
Fair Market Value of a Share on the Grant Date. Unless and until the Performance
Shares have vested in the manner set forth in paragraphs 3 through 5, or
paragraph 11, or Sections 4.5 or 13.10 of the Plan, the Employee will have no
right to payment of such Performance Shares. Prior to actual payment of any
vested Performance Shares, such Performance Shares will represent an unsecured
obligation of the Company. Payment of any vested Performance Shares will be made
in whole Shares only, provided, however, that if the Company determines that it
is necessary or advisable, the Shares subject to this Performance Share award
shall be sold immediately upon settlement of the Performance Shares award, and
the Employee shall receive the proceeds from the sale, less any applicable fees
and taxes or other required withholding.


3. Vesting Schedule/Period of Restriction. Except as provided in paragraphs 4, 5
and 11 of this Agreement, and Sections 4.5 and 13.10 of the Plan, and subject to
paragraph 7, the Performance Shares awarded by this Agreement will vest in
accordance with the vesting provisions set forth on the first page of the Notice
of Grant of this Agreement. Subject to paragraphs 4(b) and (d) below,
Performance Shares will not vest in accordance with any of the provisions of
this Agreement unless the Employee will have been continuously employed by the
Company or by one of its Affiliates from the Grant Date up to and including the
Scheduled Vesting Date set forth on the first page of the Notice of Grant of
this Agreement of the Performance Shares.


4.
Modifications to Vesting Schedule.



(a)Vesting upon Personal Leave of Absence. In the event that the Employee takes
a personal leave of absence (“PLOA”), the Performance Shares awarded by this
Agreement that are not then vested will be modified as follows:


(i)    if the duration of the Employee’s PLOA is six (6) months or fewer, the
vesting schedule set forth on the first page of the Notice of Grant of this
Agreement will not be affected by the Employee’s PLOA.


(ii)    if the duration of the Employee’s PLOA is greater than six (6) months
but not more than twelve (12) months, the scheduled vesting of any Performance
Shares awarded by this Agreement that are not then vested will be deferred for a
period of time equal to the duration of the Employee’s PLOA, minus six (6)
months.


(iii)    if the duration of the Employee’s PLOA is greater than twelve (12)
months, any Performance Shares awarded by this Agreement that are not then
vested will immediately terminate.


(iv)    Example 1. Employee’s Performance Shares are scheduled to vest on
January 1, 2020. On May 1, 2019, Employee begins a six-month PLOA. The vesting
schedule of Employee’s Performance Shares remains unchanged and will still be
scheduled to vest on January 1, 2020.


(v)    Example 2. Employee’s Performance Shares are scheduled to vest on January
1, 2020. On May 1, 2019, Employee begins a nine-month PLOA. Employee’s
Performance Shares awarded by this Agreement that are scheduled to vest after
November 2, 2019 will be modified (this is the date on which the Employee’s PLOA
exceeds six (6) months). Employee’s Performance Shares now will be scheduled to
vest on April 1, 2020 (three (3) months after the originally scheduled date).


(vi)    Example 3. Employee’s Performance Shares are scheduled to vest on
January 1, 2020. On May 1, 2019, Employee begins a 13-month PLOA. Employee’s
Performance Shares will terminate on May 2, 2020.


In general, a “personal leave of absence” does not include any legally required
leave of absence. The duration of the Employee’s PLOA will be determined over a
rolling twelve (12) month measurement period. Performance Shares awarded under
this Agreement that are scheduled to vest during the first six (6) months of the
Employee’s PLOA will continue to vest as scheduled. However, Performance Shares
awarded by this Agreement that are scheduled to vest after the first six (6)
months of the Employee’s PLOA will be deferred or terminated depending on the
length of the Employee’s PLOA to the extent permissible under Section 409A of
the Code. The vesting schedule for the Performance Shares awarded under this
Agreement will be modified, if at all, as soon as the duration of the Employee’s
PLOA exceeds six (6) months.


(b)Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, one hundred percent (100%) of the Performance
Shares awarded under this Agreement will vest on the date of the Employee’s
death. In the event that any Applicable Law limits the Company’s ability to
accelerate the vesting of this award of Performance Shares, this paragraph 4(b)
will be limited to the extent required to comply with Applicable Law. If the
Employee is subject to Hong Kong’s ORSO provisions, this paragraph 4(b) will not
apply to this award of Performance Shares.


(c)Change of Control. In the event of a Change of Control, the Performance
Shares awarded under this Agreement will be treated in accordance with
Section 4.5 of the Plan. In addition, in the event Employee experiences a
qualifying Termination of Service within 12 months following a Change of
Control, the vesting of the Performance Shares awarded under this Agreement may
be accelerated to the extent provided under Section 13.10 of the Plan.


(d)Retirement. In the event that the Employee incurs a Termination of Service by
reason of voluntary resignation on or after January 1, 2020 after obtaining at
least sixty (60) years of age and completing at least five (5) Years of Service,
a number of Performance Shares awarded under this Agreement will vest on the
later of the Scheduled Vesting Date or the Certification Date in accordance with
Appendix A and on the first page of the Notice of Grant of this Agreement
determined in accordance with the following:


(i)
if the Employee has completed at least five (5) (but fewer than ten (10)) Years
of Service on the date of Termination of Service, the number equal to (I) the
Performance Shares that would have vested had the Employee remained employed
through the later of the Scheduled Vesting Date or the Certification Date
multiplied by (II) a fraction the numerator of which is twelve (12) and the
denominator of which is thirty-six (36).



(ii)
if the Employee has completed at least ten (10) (but fewer than fifteen (15))
Years of Service on the date of Termination of Service, the number equal to (I)
the Performance Shares that would have vested had the Employee remained employed
through the later of the Scheduled Vesting Date or the Certification Date
multiplied by (II) a fraction the numerator of which is eighteen (18) and the
denominator of which is thirty-six (36).



(iii)
if the Employee has completed at least fifteen (15) Years of Service on the date
of Termination of Service, the number equal to (I) the Performance Shares that
would have vested had the Employee remained employed through the later of the
Scheduled Vesting Date or the Certification Date multiplied by (II) a fraction
the numerator of which is twenty-four (24) and the denominator of which is
thirty-six (36).



Notwithstanding the definition of “Retirement” in the Plan, an Employee who
incurs a Termination of Service by reason of voluntary resignation at the age of
sixty-five (65) or over but who has not completed at least five (5) Years of
Service will not be eligible for the vesting of Performance Shares described in
this paragraph 4(d).


5. Committee Discretion. The Committee, in its discretion, may at any time
accelerate the vesting of all or a portion of any unvested Performance Shares,
subject to the terms of the Plan. If so accelerated, such Performance Shares
will be considered as having vested as of the date specified by the Committee.
Subject to the provisions of this paragraph 5, if the Committee, in its
discretion, accelerates the vesting of all or a portion of any unvested
Performance Shares, the payment of such accelerated Performance Shares shall be
made as soon as practicable upon or following the accelerated vesting date, but
in no event later than 60 days following the vesting date of such accelerated
Performance Shares. If the Employee is subject to Hong Kong’s ORSO provisions,
the Committee may not accelerate the vesting of any unvested Performance Shares
as a result of the Hong Kong Employee’s Termination of Service.


Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of all or a portion of any unvested Performance Shares is accelerated in
connection with the Employee’s Termination of Service (provided that such
termination is a “separation from service” within the meaning of Section 409A,
as determined by the Company), other than due to death, and if both (a) the
Employee is a “specified employee” within the meaning of Section 409A at the
time of such Termination of Service, and (b) the payment of such accelerated
Performance Shares would result in the imposition of additional tax under
Section 409A if paid to the Employee within the six (6) month period following
the Employee’s Termination of Service, then the payment of such accelerated
Performance Shares will not be made until the date that is six (6) months and
one (1) day following the date of the Employee’s Termination of Service, unless
the Employee dies following his or her Termination of Service, in which case,
the Performance Shares will be paid in Shares to the Employee’s estate as soon
as practicable following his or her death. It is the intent of this Agreement to
be exempt from or comply with the requirements of Section 409A so that none of
the Performance Shares provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to be so exempt or
comply. For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.


6. Payment after Vesting. Any Performance Shares that vest in accordance with
paragraph 3 or 4 of this Agreement or Sections 4.5 or 13.10 of the Plan (subject
in each case to withholding under paragraph 8) will be paid to the Employee (or
in the event of the Employee’s death, to his or her estate) as soon as
practicable, but in all cases within 60 days, following the vesting date of such
Performance Shares. Any Performance Shares that vest in accordance with
paragraph 5 or 11 (subject to withholding under paragraph 8) will be paid to the
Employee (or in the event of the Employee’s death, to his or her estate) in
accordance with the provisions of such paragraph. For each Performance Share
that vests, the Employee will receive one Share, subject to withholding under
paragraph 8.


7. Forfeiture. Notwithstanding any contrary provision of this Agreement and
except in the event of Employee's death or retirement (see paragraph 4(b) and
4(d)), any Performance Shares that have not vested pursuant to paragraphs 3
through 5 or paragraph 11 of this Agreement or Sections 4.5 or 13.10 of the Plan
at the time of the Employee’s Termination of Service for any or no reason will
be forfeited and automatically transferred to and reacquired by the Company at
no cost to the Company. [To be included for Awards subject to performance-based
vesting: Notwithstanding anything to the contrary in the Plan or this Agreement,
the Board, in its sole discretion, may require the Employee to forfeit, return
or reimburse the Company all or a portion of the Performance Shares subject to
this Award in accordance with paragraph 16 of the Agreement.]


8.Withholding of Taxes. When Shares are issued as payment for vested Performance
Shares or, in the discretion of the Company, at such earlier time as the Tax
Obligations (defined below) are due, the Company (or the employing Affiliate)
will withhold a portion of the Shares that has an aggregate market value
sufficient to pay all taxes and social insurance liability and other
requirements in connection with the Shares, including, without limitation, (a)
all federal, state and local income, employment and any other applicable taxes
that are required to be withheld by the Company or the employing Affiliate, (b)
the Employee’s and, to the extent required by the Company (or the employing
Affiliate), the Company’s (or the employing Affiliate’s) fringe benefit tax
liability, if any, associated with the grant, vesting, or sale of the
Performance Shares awarded and the Shares issued thereunder, and (c) all other
taxes or social insurance liabilities with respect to which the Employee has
agreed to bear responsibility (collectively, the “Tax Obligations”). The number
of Shares withheld pursuant to the prior sentence will be rounded up to the
nearest whole Share, with no refund provided in the U.S. for any value of the
Shares withheld in excess of the Tax Obligations as a result of such rounding.
Notwithstanding the foregoing, the Company (or, in respect of an Employee
subject to Section 16 of the 1934 Act, the HRCC), in its sole discretion, may
require the Employee to make alternate arrangements satisfactory to it for such
Tax Obligations in advance of the arising of any Tax Obligations.


Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Employee with respect to the payment of any Tax
Obligations that the Company determines must be withheld or collected with
respect to such Shares. In addition and to the maximum extent permitted by law,
the Company (or the employing Affiliate) has the right to retain without notice
from salary or other amounts payable to the Employee, cash having a sufficient
value to satisfy any Tax Obligations that the Company determines cannot be
satisfied through the withholding of otherwise deliverable Shares or that are
due prior to the issuance of Shares under the Performance Shares award. All Tax
Obligations related to the Performance Shares award and any Shares delivered in
payment thereof are the sole responsibility of the Employee. Further, Employee
shall be bound by any additional withholding requirements included in the Notice
of Grant and Appendix A of this Agreement.


9. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). Notwithstanding any contrary provision of this
Agreement, any quarterly or other regular, periodic dividends or distributions
(as determined by the Company) paid on Shares will affect neither unvested
Performance Shares nor Performance Shares that are vested but unpaid, and no
such dividends or other distributions will be paid on unvested Performance
Shares or Performance Shares that are vested but unpaid. After such issuance,
recordation and delivery, the Employee will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.


10.No Effect on Employment. Subject to any authorized, written employment
contract with the Employee, the terms of the Employee’s employment will be
determined from time to time by the Company, or the Affiliate employing the
Employee, as the case may be, and the Company, or the Affiliate employing the
Employee, as the case may be, will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Employee at
any time for any reason whatsoever, with or without good cause. The transactions
contemplated hereunder and the vesting schedule set forth [in Appendix] A][on
the first page of the Notice of Grant of this Agreement] do not constitute an
express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Affiliate
employing the Employee, as the case may be, will not be deemed a Termination of
Service for the purposes of this Agreement.


11. Changes in Performance Shares. If as a result of a stock or extraordinary
cash dividend, stock split, distribution, reclassification, recapitalization,
combination of Shares or the adjustment in capital stock of the Company or
otherwise, or as a result of a merger, consolidation, spin-off or other
corporate transaction or event, the Performance Shares will be increased,
reduced or otherwise affected, and by virtue of any such event, the Employee
will, as the owner of unvested Performance Shares (the “Prior Performance
Shares”), be entitled to new or additional or different shares of stock, cash or
other securities or property (other than rights or warrants to purchase
securities); such new or additional or different shares, cash or securities or
property will thereupon be considered to be unvested Performance Shares and will
be subject to all of the conditions and restrictions that were applicable to the
Prior Performance Shares pursuant to this Agreement and the Plan. If the
Employee receives rights or warrants with respect to any Prior Performance
Shares, such rights or warrants may be held or exercised by the Employee,
provided that until such exercise, any such rights or warrants and after such
exercise any shares or other securities acquired by the exercise of such rights
or warrants will be considered to be unvested Performance Shares and will be
subject to all of the conditions and restrictions that were applicable to the
Prior Performance Shares pursuant to the Plan and this Agreement. The Committee,
in its sole discretion, at any time may (subject to paragraph 5) accelerate the
vesting of all or a portion of such new or additional shares of stock, cash or
securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants; provided,
however, that the payment of such accelerated new or additional awards will be
made in accordance with the provisions of paragraph 5.


12. Address for Notices. Any notice to be given to the Company under this
Agreement shall be addressed to the Company, in care of Stock Programs, at
Applied Materials, Inc., 3225 Oakmead Village Drive, M/S 1213, P.O. Box 58039,
Santa Clara, CA 95054, U.S.A., or at such other address as the Company may
hereafter designate in writing.


13. Grant is Not Transferable. Except to the limited extent provided in this
Agreement, this grant of Performance Shares and the rights and privileges
conferred hereby shall not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process, until the
Employee has been issued Shares in payment of the Performance Shares. Upon any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.


14. Restrictions on Sale of Securities. The Employee’s sale of the Shares issued
as payment for vested Performance Shares under this Agreement will be subject to
any market blackout period that may be imposed by the Company and must comply
with the Company’s insider trading policies, and all applicable securities and
other laws.


15. Binding Agreement. Subject to the limitation on the transferability of this
Performance Shares award contained herein, this Agreement will be binding upon
and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.


16.[To be included for Awards subject to performance-based vesting: Clawback in
Connection with a Material Negative Financial Restatement. Pursuant to the
Company’s clawback policy, the Board, in its sole discretion, may require the
Employee to forfeit, return or reimburse the Company all or a portion of his or
her Performance Shares subject to this Award if (i) the Employee is or was a
Section 16 Person during the performance period applicable to the
performance-based vesting of the Performance Shares, and (ii) the Employee
deliberately engaged in “Intentional Misconduct” (as defined below) that was
determined by the Board, in its sole discretion, to be the primary cause of a
material negative restatement of a Company financial statement that was filed
with the U.S. Securities and Exchange Commission and such financial statement,
as originally filed, is one of the Company’s three (3) most recently filed
annual financial statements. The portion of this Award, if any, that the
Employee may be required to forfeit, return or reimburse will be determined by
the Board, in its sole discretion, but will be no more than the “Clawback
Maximum” (as defined below).


For purposes of this Agreement, “Clawback Maximum” means the portion of the
Award that was in excess of the Shares that the Employee would have received
under this Award had the Company’s financial results been calculated under the
restated financial statements .


To the extent Tax Obligations on such Performance Shares were paid or due, such
forfeiture, return or reimbursement shall be limited to the after-tax portion of
the Clawback Maximum, unless otherwise required by Applicable Laws.


For purposes of this Agreement, “Intentional Misconduct” means the Employee’s
deliberate engagement in any one or more of the following: (a) fraud,
misappropriation, embezzlement or any other act or acts of similar gravity
resulting or intended to result directly or indirectly in substantial personal
enrichment to the Employee at the expense of the Company; (b) a material
violation of a federal, state or local law or regulation applicable to the
Company’s business that has a significant negative effect on the Company’s
financial results; or (c) a material breach of the Employee’s fiduciary duty
owed to the Company that has a significant negative effect on the Company’s
financial results; provided, however, that the Employee’s exercise of judgment
or actions (or abstention from action), and/or decision-making will not
constitute Intentional Misconduct if such judgment, action (or abstention from
action) and/or decision is, in the good faith determination of the Board,
reasonable based on the facts and circumstances known to the Employee at the
time of such judgment, action (or abstention from action) and/or decision; and
such judgment, action (or abstention from action) and/or decision is in an area
or situation in which (i) discretion must be exercised by the Employee or (ii)
differing views or opinions may apply.


Further, the Board, in its sole discretion, may require the Employee to forfeit,
return and/or reimburse the Company for all or a portion of his or her
Performance Shares and any amounts paid thereunder (“Clawback Amount”), in
accordance with the Company’s clawback policy as may be established and/or
amended from time to time or as necessary or appropriate to comply with
Applicable Laws. To the extent Tax Obligations on such Clawback Amount were paid
or due, the forfeiture, return or reimbursement shall be limited to the
after‑tax portion of the Clawback Amount, unless otherwise required by
Applicable Laws.]


17. Additional Conditions to Issuance of Certificates for Shares. The Company
will not be required to issue any certificate or certificates (which may be in
book entry form) for Shares payable under this Agreement prior to fulfillment of
all of the following conditions: (a) the admission of such Shares to listing on
all stock exchanges on which such class of stock is then listed; (b) the
completion of any registration or other qualification of such Shares under any
U.S. state or federal law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Committee, in its sole discretion, will have determined to be necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Committee, in its sole
discretion, will have determined to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the vesting date of the Performance
Shares, as the Committee may establish from time to time, for reasons of
administrative convenience.


18. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.


19. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.


20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


21. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Performance Shares.
23. Amendment, Suspension or Termination of the Plan. By accepting this
Performance Shares award, the Employee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.


24. Labor Law. By accepting this Performance Shares award, the Employee
acknowledges that: (a) the grant of these Performance Shares is a one-time
benefit which does not create any contractual or other right of the Employee to
receive future grants of Performance Shares, or benefits in lieu of Performance
Shares; (b) all determinations with respect to any future grants, including, but
not limited to, when the Performance Shares will be granted, the number of
Performance Shares subject to each award and when the Performance Shares will
vest, shall be at the sole discretion of the Company; (c) the Employee’s
participation in the Plan is voluntary; (d) the value of these Performance
Shares is an extraordinary item of compensation that is outside the scope of the
Employee’s employment contract, if any; (e) these Performance Shares are not
part of the Employee’s normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) the vesting of these Performance Shares shall cease upon
Termination of Service for any reason, except as may otherwise be explicitly
provided in the Plan or this Agreement; (g) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (h) these Performance
Shares have been granted to the Employee in the Employee’s status as an employee
of the Company or its Affiliates; and (i) there shall be no additional
obligations for any Affiliate employing the Employee as a result of these
Performance Shares.


25. Information on the Collection, Processing and Use of Employee Data. In
administering this Performance Shares award, the Company will collect, use and
transfer the Employee personal data as described in this paragraph. The Employee
understands that the Company and its Affiliates hold certain personal
information about him or her, including his or her name, home address and
telephone number, date of birth, social security or identity number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all awards of Performance Shares or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
his or her favor, for the purpose of managing and administering the Plan
(“Data”).
The Employee further understands that the Company and/or its Affiliates will
transfer Data among themselves as necessary for the purpose of implementation,
administration and management of his or her participation in the Plan, and that
the Company and/or any of its Affiliates may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia.
The aforementioned Data will be collected, processed and used during and after
the employment relationship. Data is not retained for longer than necessary to
meet its intended purpose or for longer than required by applicable law.
The Employee authorizes the Company to receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data to a broker or other third party with whom the
Employee may elect to deposit any Shares of stock acquired from this award of
Performance Shares, as may be required for the administration of the Plan and/or
the subsequent holding of Shares of stock on his or her behalf. Subject to
limitations set out in applicable law, the Employee has certain rights in
respect of his or her Data, such as a right to access, correction, restriction,
erasure, opposition and portability. Requests to exercise those rights can be
made to the Human Resources department and/or the Stock Programs Administrator
for the Company and/or its applicable Affiliates. The Employee understands,
however, that refusing or opposing the collection and use of the Data may affect
the Employee's ability to participate in the Plan. For more information on the
consequences of the Employee's opposition to the collection or use of the Data,
the Employee understands that he or she may contact the Employee's local Human
Resources representative.


26.Notice of Governing Law. This award of Performance Shares will be governed
by, and construed in accordance with, the laws of the State of California, in
the U.S.A., without regard to principles of conflict of laws.




***


1
[Form of agreement for members of Executive Staff]





